                      Case 1:21-mj-00347-RMM Document 13 Filed 04/15/21 Page 1 of 1
AO 468 (Rev. 04/15) Waiver of a Preliminary Hearing


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                            District
                                                      __________     of Columbia
                                                                  District  of __________

                   United States of America                            )
                                  v.                                   )
                         Brady Knowlton                                )      Case No. 1:21-mj-00347-RMM
                                                                       )
                             Defendant                                 )

                                               WAIVER OF A PRELIMINARY HEARING

        I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed
me of my right to a preliminary hearing under Fed. R. Crim. P. 5.1, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

          I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5.1 or Fed. R. Crim. P. 32.1.



Date:        04/14/2021
                                                                                             Defendant’s signature



                                                                                       Signature of defendant’s attorney

                                                                             T. Brent Mayr         Texas Bar No. 24037052
                                                                              Printed name and bar number of defendant’s attorney




                                                                           5300 Memorial Dr., Suite 750 Houston, TX 77007
                                                                                        Address of defendant’s attorney

                                                                                    bmayr@mayr-law.com
                                                                                     E-mail address of defendant’s attorney

                                                                                         713-808-9613
                                                                                   Telephone number of defendant’s attorney

                                                                                          713-808-9991
                                                                                      FAX number of defendant’s attorney
